

117 HR 3955 IH: It’s About Time Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3955IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Turner introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo change the calendar period of the Federal fiscal year.1.Short titleThis Act may be cited as the It’s About Time Act.2.Change of fiscal year(a)In general(1)Change of calendar periodSection 1102 of title 31, United States Code, is amended—(A)by striking October 1 and inserting January 1; and(B)by striking September 30 of the following year and inserting December 31 of that year. (2)Effective dateThe amendments made by paragraph (1) shall be effective on January 1, 2023.(b)Transition to new fiscal year(1)Transition period budgetAs soon as practicable, the President shall prepare and submit to Congress—(A)after consultation with the Committees on the Budget and the Committees on Appropriations of the House of Representatives and the Senate, budget estimates for the Federal government for the period commencing October 1, 2022, and ending on December 31, 2022, in such form and detail as the President may determine; and(B)proposed legislation the President considers appropriate with respect to changes in law necessary to provide authorizations of appropriations for that period.(2)Agency transitionThe Director of the Office of Management and Budget shall provide by regulation, order, or otherwise for the orderly transition by all departments, agencies, and instrumentalities of the Federal government and the government of the District of Columbia from the use of the fiscal year in effect on the date of the enactment of this Act to the use of the new fiscal year prescribed in subsection (a). The Director shall prepare and submit to Congress such additional proposed legislation as the Director considers necessary to accomplish this objective.(c)Conversion of authorizations of appropriationsAny law providing for an authorization of appropriations commencing on October 1 of a year shall, if that year is any year after 2021, be considered as meaning January 1 of the following year. Any law providing for an authorization of appropriations ending on September 30 of a year shall, if that year is any year after 2022, be considered as meaning December 31 of that year. Any law providing for an authorization of appropriations for the fiscal year 2023 or any fiscal year thereafter shall be construed as referring to that fiscal year ending on December 31 of the calendar year having the same calendar year number as the fiscal year number.(d)Title of appropriation Acts(1)In generalSection 105 of title 1, United States Code, is amended by striking September 30 and inserting December 31.(2)Effective dateThe amendment made by paragraph (1) shall be effective for any fiscal year commencing on or after January 1, 2023. 